Case 1:20-cv-00390-RJJ-RSK ECF No. 25, PageID.207 Filed 01/19/21 Page 1 of 5




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

JASON MATTHEWS,

               Plaintiff,                             CASE NO. 1:20-CV-390

v.                                                    HON. ROBERT J. JONKER

CJ ACQUIRE, LLC, et al.,

            Defendants.
________________________/

                     PLAINTIFF’S PROPOSED JOINT STATUS REPORT

        A Rule 16 Scheduling Conference is scheduled for January 25, 2021 at 4:00 p.m. before
the Honorable Robert J. Jonker. Appearing for the parties as counsel will be Phillip C. Rogers for
plaintiff and Charity A. Olson for defendants.

       1.      Jurisdiction: The basis for the court’s jurisdiction is: 15 U.S.C. § 1692k(d), Fair
               Debt Collection Practices Act (“FDCPA”); 18 U.S.C. § 2724(a), Drivers Privacy
               Protection Act (“DPPA”); and 28 U.S.C. § 1331, Federal Question.

       2.      Jury or Non-Jury: This case is to be tried by the court as trier of fact and law.

       3.      Judicial Availability: The parties do not agree to have a United States Magistrate
               Judge conduct any and all further proceedings in the case, including trial, and to
               order the entry of final judgment.

       4.      Statement of the Case: This cases involves:

               Statement of Plaintiff:

               Plaintiff Jason Matthews is a victim of credit identity theft and extortion.

               In or about 2008, Mr. Matthews obtained and used a line of credit to purchase
               goods and services for personal, family and household purposes. In connection
               with that account, Mr. Matthews’s private, personal and financial information,
               including Mr. Matthews’s Social Security Number, date of birth, residential
               address, telephone numbers, and banking information, was compromised, stolen
               and unlawfully used to create a counterfeit credit card account, supposedly issued


                                                 1
Case 1:20-cv-00390-RJJ-RSK ECF No. 25, PageID.208 Filed 01/19/21 Page 2 of 5




           by Continental Finance, with the Account No. 5206054260258072, along with a
           related, counterfeit, unpaid debt.

           In or before April 2019, defendants CJ Acquire, LLC, Christopher M. Arnold and
           Jessica Lynn Arnold (collectively, the “CJA Defendants”), somehow, and
           unlawfully, acquired Mr. Matthews’s stolen personal and financial information,
           along with a portfolio of counterfeit accounts that included Mr. Matthews’s
           counterfeit credit card account.

           The CJA Defendants placed Mr. Matthews’s fake account for collection with their
           agents, Zenco Collections LLC, Zenco Portfolio Management Inc., Premier
           Holding Group, Adam Michael Pasternak and Stephen Gray McFayden
           (collectively, “Zenco”).

           In March 2020, Zenco contacted Mr. Matthews by telephone and in writing, and
           falsely threatened Mr. Matthews with litigation, prosecution and other adverse
           consequences, in efforts to coerce Mr. Matthews into paying money that Mr.
           Matthews did not owe and that the CJA Defendants and Zenco had no right to
           collect.

           On May 5, 2020, Mr. Matthews filed a Complaint to initiate this lawsuit against
           Zenco. In September 2020, Zenco identified the CJA Defendants as Zenco’s
           principal and the source of Mr. Matthews stolen personal and financial
           information. On October 5, 2020, Mr. Matthews filed a First Amended Complaint
           to name the CJA Defendants as additional defendants. Zenco later settled and was
           dismissed from this lawsuit.

           The CJA Defendants have violated the Fair Debt Collection Practices Act
           (“FDCPA”), 15 U.S.C. § 1692 et seq., and Driver’s Privacy Protection Act of
           1994 (“DPPA”), 18 U.S.C. § 2721 et seq., entitling Mr. Matthews to actual
           damages, statutory damages, punitive damages, costs and attorney fees. In
           addition, Mr. Matthews seeks equitable relief, including requiring the CJA
           Defendants to identify the entities from whom the CJA Defendants acquired Mr.
           Matthews’s stolen personal and financial information.

           Statement of Defendants:

           Defendants CJ Acquire, LLC (“CJA”), Chris Arnold, and Jessica Arnold (the
           “CJA Defendants”) deny that they engaged in any wrongdoing or have any
           liability to Plaintiff as alleged in the complaint. CJA routinely acquires portfolios
           of debts owed or alleged to be owed by others to third parties. However, the debt
           at issue in this case was not, upon information and belief, owned by CJA or
           forwarded to the Zenco defendants for collection on behalf of the CJA


                                             2
Case 1:20-cv-00390-RJJ-RSK ECF No. 25, PageID.209 Filed 01/19/21 Page 3 of 5




           Defendants. Thus, the CJA Defendants are not proper parties and should be
           dismissed from this action.

     5.    Joinder of Parties and Amendment of Pleadings: The parties expect to file all
           motions for joinder of parties to this action and to file all motions to amend the
           pleadings by March 25, 2021.

     6.    Disclosures and Exchanges:

           (i)     Fed.R.Civ.P. 26(a)(1) initial disclosures: February 15, 2020.

           (ii)    Fed.R.Civ.P. 26(a)(2) expert disclosures: May 25, 2021.

           (iii)   Fed.R.Civ.P. 26(a)(3) pretrial disclosures: 60 days before trial.

           (iv)    The parties are unable to agree on voluntary production at this time.

           (v)     Initial Disclosure of potential lay witnesses: April 26, 2021.

     7.    Discovery: The parties believe that all discovery proceedings can be completed by
           July 26, 2021. The parties recommend the following discovery plan:

           (i)     The parties do not request any changes in the timing, form, or
                   requirements for disclosures under Rule 26(a), other than as stated above
                   in Paragraph 6.

           (ii)    Discovery plan - Plaintiff: The subjects on which discovery may be needed
                   include: (1) documents, contracts, emails and information pursuant to
                   which defendants obtained plaintiff’s account and personal and financial
                   information; (2) documents, emails, communications and other
                   information, related to consumer complaints, charge-backs, bank inquiries
                   and complaints, and other disputes, received by defendants and related to
                   accounts being collected by the defendants; (3) the federal and state tax
                   returns for defendants for tax years 2019 and 2020; (4) documents,
                   contracts, emails, and other information, regarding and including the
                   procedures, equipment, software, and telephonic and email communication
                   lines, pursuant to which defendants manage the collection of money from
                   consumers; (4) documents, contracts, emails, and other information,
                   pursuant to which defendants acquired any interest in the account; (5)
                   documents, contracts, emails, and other information, pursuant to which
                   defendants placed the account for collection with Zenco or any other
                   entities; (6) documents, contracts, emails, and other information, pursuant
                   to which defendants sold or otherwise transferred any interest in the


                                             3
Case 1:20-cv-00390-RJJ-RSK ECF No. 25, PageID.210 Filed 01/19/21 Page 4 of 5




                   account to Zenco or any other entities; (7) documents, contracts, emails,
                   and any other information or writings, regarding procedures used by
                   defendants or their agents to collect debts; and (8) defendants’ complete
                   file regarding plaintiff’s account, including all notes regarding efforts by
                   defendants or anyone else to collect the account.

                   Plaintiff states that there is no need to conduct discovery in phases or to
                   limit discovery to certain issues.

                   Plaintiff acknowledges the Court’s presumptive limitation of 25
                   interrogatories per side, and that depositions be limited to 10 per side, each
                   of no more than 7 hours duration.

           (iii)   Discovery plan - Defendants: The CJA Defendants will seek written and
                   oral discovery from Plaintiff and possibly other persons regarding the
                   specific claims and purported damages alleged in the complaint, the
                   origination and corresponding chain of title for the subject debt, and the
                   CJA Defendants’ affirmative defenses.

     8.    Motions: The parties anticipate that all dispositive motions will be filed by
           August 25, 2021

     9.    Alternative Dispute Resolution: The parties recommend that this case be
           submitted to voluntary facilitative mediation.

     10.   Length of Trial: Counsel estimate the trial will last approximately four days total,
           allocated as follows: Two days for plaintiff’s case and two days for defendants’
           case.

     11.   Prospects of Settlement: The status of settlement negotiations is: On November
           12, 2020, plaintiff’s attorney emailed a settlement demand to defendants’ attorney.
           On November 16, 2020, defendants made a counter-offer. On November 16,
           2020, plaintiff made a counter-offer. On November 19, 2020, defendants made a
           counter-offer. On November 19, 2020, plaintiff rejected defendants’ counter-offer
           and renewed plaintiff’s prior counter-offer. On December 1, 2020, defendants
           made a counter-offer. On December 2, 2020, plaintiff rejected defendants’
           counter-offer. The parties have been unable to reach a settlement. Plaintiff states
           that one obstacle to settlement is plaintiff’s need to know the identity of the
           entities from whom defendants acquired plaintiff’s stolen personal and financial
           information.

     12.   Electronic Document Filing System: All parties are represented by counsel.
           Counsel are participating in electronic filing.


                                             4
Case 1:20-cv-00390-RJJ-RSK ECF No. 25, PageID.211 Filed 01/19/21 Page 5 of 5




Dated: January 19, 2021            /s/ Phillip C. Rogers
                                   Phillip C. Rogers (P34356)
                                   Attorney for Plaintiff
                                   6140 28th St. SE, Ste. 115
                                   Grand Rapids, MI 49546-6938
                                   (616) 776-1176
                                   Fax: (616) 776-0037
                                   consumerlawyer@aol.com


Dated: January 19, 2021            /s/ Charity A. Olson
                                   Charity A. Olson (P68295)
                                   Olson Law Group
                                   Attorney for Defendants
                                   P.O. Box 64
                                   Hartland, MI 48353
                                   (734) 255-6908
                                   colson@olsonlawpc.com




                                     5
